DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Claim Objections
	Applicant’s amendments have overcome all issues identified in the previous claim objections; as such, those objections are now withdrawn.

II.	Claim Rejections under 35 U.S.C. § 112
	Applicant’s amendments to claims 9 and 19 have successfully overcome the issues identified in the previous § 112 rejections; as such, those rejections are now withdrawn.

III.	Claim Rejections under 35 U.S.C. § 103
	Applicant’s amendments and accompanying remarks concerning the previous § 103 rejections have been fully considered but are not persuasive. 
	Applicant’s first argument is that DeCharms “teaches away” from using EEG. The Examiner respectfully disagrees. DeCharms at Para. [0282] states “Examples of measurement apparati that may be used alone or in combination include, but are not limited to functional magnetic resonance imaging (fMRI), PET, SPECT, EEG (electroencephalogram) recordings or event-related electrical potentials …” DeCharms explicitly supports using EEG (alone or in combination), and thus cannot possibly “teach away” from using it. Applicant points to Paras. [0202]-[0204] as allegedly amounting to an “edict” that the brain scanning technology being used must be fMRI. However, those cited paragraphs do not support this notion. On the contrary, Para. [0204] states “any brain measurement methodology may be used in conjunction with the present invention so long as the physiological activity of one or more discretely localized regions of the brain can be effectively monitored in substantially real time …” and then merely states that fMRI may be that methodology in one embodiment. Taking Para. [0204] and [0282] together, it is abundantly clear that DeCharms envisions that EEG may be used as the brain measurement methodology.
	Applicant further argues that DeCharms “does not relate to modulated brainwaves.” This argument was presented previously and addressed in the previous Office Action and remains unpersuasive for the same reason. Furthermore, to the extent that Applicant argues that DeCharms only looks at spatial patterns in the collected signal, it is noted that the updated grounds of rejection in the previous Office Action (i.e. in view of Monroe) addressed that via the obviousness of including Monroe’s teaching of modulating frequency patterns of the brainwave signal.

Election/Restrictions
Claim 17 is now withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (specifically nonelected Species A8 identified in the August 24, 2020 Restriction Requirement), there being no allowable generic or linking claim. Election of Species A1 (brainwave correlates acquired by only EEG) was made without traverse in the reply filed on October 26, 2020. More specifically, due to the removal of “at least one of” in claim 17, the claim is now specifically limited to having multiple measurement modalities (as opposed to EEG alone) which was encompassed by nonelected Species A8. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 10-14, 16, 18, 20-22, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0066838 A1 to DeCharms (hereinafter “DeCharms”) in view of US Patent No. 5,356,368 to Monroe (hereinafter “Monroe”).
Regarding Claims 1, 12-14, 22, 25 and 27, DeCharms teaches:
A method of facilitating a mental process (see, e.g., Para. [0058]: “… achieve activation during training of one or more regions of interest … during a process of training … to be used by the second subject in performing training trials … in performing training trials for the activation of a brain region of interest in the second subject”), comprising: 
determining electrical brainwave neural correlates associated with a mental process of a first subject while the first subject is performing a motor skill (see, e.g., Para. [0058]: “calculating activation metrics for activity measured for one or more regions of interest in a first subject; logic for comparing a set of calculated activation metrics and selecting a subset of the activation metrics having a superior activation of the one or more regions of interest in that first subject … e) one or more activity metrics computed from the measured activity in the first subject, f) a spatial pattern computed from the measured activity in the first subject, g) a location of a region of interest computed from the measured activity of the first subject …”; Para. [0157] (“Behavior, as used herein, refers to a physical or mental task or exercise engaged in by a subject, which may be in order to activate one or more regions of interest of the brain. Examples of different types of behaviors include, but are not limited to sensory perception, detection or discrimination, motor activities …”) and Para. [0282] (“motor behaviors”); also generally see Para. [0282]-[0289] (measurements of the brain can be taken with, e.g., EEG); additionally, see e.g. Paras. [0676] and [0680] (variety of skill learning can be enhanced, including playing an instrument)), said brainwave neural correlates associated with the mental process of the first subject comprising brainwave frequency, brainwave source spatial location, and transient events (as noted above, DeCharms collects EEG, which necessarily represents/includes these constituent parts, i.e. the EEG signal itself necessarily includes frequency and source spatial location information and necessarily represents activity related to transient events; additionally, concerning frequency, also see the inclusion of Monroe below); 
digitally processing the electrical brainwave neural correlates associated with the mental process of the first subject with at least one automated processor, to extract at least a modulated brainwave pattern which is selectively associated with the performance of motor skill (see, e.g., Para. [0058]: “computer executable logic … the software comprising: logic for calculating activation metrics for activity measured for one or more regions of interest in a first subject; logic for comparing a set of calculated activation metrics and selecting a subset of the activation metrics having a superior activation of the one or more regions of interest in that first subject … e) one or more activity metrics computed from the measured activity in the first subject, f) a spatial pattern computed from the measured activity in the first subject, ”); and 
subjecting a second subject to a stimulus having a modulation selectively dependent on at least the determined changes in the modulated brainwave pattern (see, e.g., Para. [0058]: “what next stimulus to communicate to the second subject, b) what next behavior to instruct the second subject to perform, c) when the second subject is to be exposed to a next stimulus, d) when the second subject is to perform a next behavior, e) one or more activity metrics computed from the measured activity in the first subject, f) a spatial pattern computed from the measured activity in the first subject, g) a location of a region of interest computed from the measured activity of the first subject, h) performance targets that the second subject is to achieve computed from the measured activity in the first subject, i) a performance measure the second subject's success computed from the measured activity in the first subject; … In another variation, the information communicated to the second subject is a set of instructions and/or stimuli to be used by the second subject in performing training trials. In another variation, the information communicated to the second subject is a set of instructions and/or stimuli to be used by the second subject in performing training trials for the activation of a brain region of interest in the second subject.”) adapted to entrain brainwaves of the second subject with the electrical brainwave neural correlates associated with the mental process of the first subject, while the second subject is performing the motor skill (see the portions of Para. [0058] discussed above; also see e.g. “guiding brain activity training” in Para. [0029]. DeCharms’ disclosure of modifying activity in regions of interest of the brain to be more similar to those found from a first subject performing a given activity amounts to brainwave entrainment since it is modifying the brainwaves to be more similar to the monitored brainwaves of the first subject; alternatively see the inclusion of Monroe below).

Concerning the limitation “determining changes in the modulated brainwave pattern associated with performance of the motor skill over time with the at least one automated processor,” DeCharms further teaches in Paras. [0053] and [0054] that the invention can be adapted to a sequence of behaviors (i.e. as opposed to a single behavior), and teaches in Paras. [0077]-[0079] that changes in activation in response to a particular behavior can be monitored. DeCharms fails to specifically teach a binaural stimulator, concurrent frequencies, acoustical patterns having a time-varying pattern corresponding to the electrical brainwave neural correlates associated with the mental process of the first subject while the first subject is preparing for or engaged in the motor skill, and a plurality of frequency patterns of brainwave activity of a human while engaged in different aspects of the skill or task; and the stimulus comprises a sequence of phases respectively representing the plurality of frequency patterns. Another reference, Monroe, teaches a similar invention in which brainwave entrainment is achieved using particular frequencies of audio stimulation used specifically to e.g. induce and maintain a desired level of consciousness (see, e.g., the abstract and Col. 1 lines 42-65) including binaural beats from a binaural stimulator (see, e.g., Col. 1 lines 51-65 and Col. 4 lines 21-66) at multiple simultaneous frequencies (see, e.g., Col. 1 lines 51-65 and Col. 2 lines 5-16 and Col. 2 lines 53-56) corresponding specifically to electrical brainwave neural correlates associated with the mental process of the first subject while the first subject is preparing for or engaged in the motor skill (see same portions cited above) including sequences of different frequencies based on frequency patterns corresponding to different aspects of the skill/task (see Col. 4 line 67 through Col. 5 line 9; also see Col. 8 lines 60-63). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify DeCharms to entrain the second subject’s brainwaves during the skill/activity with the first subject’s electrical brainwave neural correlates, and include a binaural sitmulator, concurrent frequencies, acoustical patterns having a time-varying pattern corresponding to the electrical brainwave neural correlates associated with the mental process of the first subject while the first subject is preparing for or engaged in the motor skill, and a plurality of frequency patterns of brainwave activity of a human while engaged in different aspects of the skill or task; and the stimulus comprises a sequence of phases respectively representing the plurality of frequency patterns, as taught by Monroe, because it would advantageously allow for more specific and individualized control of states of consciousness.

Regarding Claims 3, 7, 18, 21, in addition to Para. [0058] already discussed above, also see Paras. [0186] (variety of stimulus types including images, sounds, etc.), [0413] and [0534].

Regarding Claims 4-5, see the same portions of Para. [0058] discussed above; also see Para. [0187], [0198] (generally describing how the information is digitally coded) and 9800 in FIG. 5; additionally, see Paras. [0286]-[0287] (continuous collection of data), Para. [0363]-[0364] (stimuli is tailored to the particular subject and can be based off measured data taken after a stimulus was applied, i.e. during the activity), [0367]-[0369] (explaining how stimuli are chosen based off measured data prior to and during stimulation). Additionally, see FIGS. 15B, 16A-16B and Paras. [0145]-[0146].

Regarding Claims 10-11, see e.g. Paras. [0676] and [0680] (variety of skill learning can be enhanced, including playing an instrument).

Regarding Claim 16, see generally elements 110, 120, 125 and 130 in FIG. 1 (the collected data, e.g. EEG data, is clearly input into the processing system).

Regarding Claim 20, see the same portions of Para. [0058] referenced above in the rejection of claim 1; additionally, see e.g. Paras. [0676] and [0680] (variety of skill learning can be enhanced, including playing an instrument). 

Claims 6, 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over DeCharms in view of Monroe as applied to claims 1, 13, 14 and 16 above, and further in view of US 2015/0088024 A1 to Sackellares et al. (hereinafter “Sackellares”).
Regarding Claims 6, 15 and 26, DeCharms in view of Monroe teaches claims 1, 13 and 14 as discussed above; DeCharms further teaches that the first and second subject may be the same subject (Paras. [0054], [0056], [0057] and [0060]); but DeCharms in view of Monroe fails to further teach that the extracted pattern is a brainwave frequency pattern and determining changes in a time-frequency domain transformed representation of the pattern over time. Another reference, Sackellares, teaches a similar invention for brain function analysis (see title) and specifically teaches that a functional transform into both time and frequency domain, e.g. using wavelet transform, is informative and intuitive for such real data applications (see e.g. Paras. 91-93, 141, 143). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify DeCharms to transform collected EEG data into the time-frequency domain, e.g. using a wavelet transform, because it would allow additional useful data/patterns/statistics etc. to be collected from the sensed EEG data.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeCharms in view of Monroe as applied to claims 1 and 13 above, and further in view of Sackellares and US 2009/0221928 A1 to Einav et al. (hereinafter “Einav”).
	Regarding Claims 9 and 19, DeCharms in view of Monroe teaches claims 1 and 13 as discussed above. DeCharms further teaches that various statistical analyses of collected data can be carried out (see e.g. Paras. 360, 389, 480). Additionally, Sackellares also teaches performing various statistical analyses on collected data (see e.g. Paras. 92, 108, 110, 121-125, 143). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify DeCharms in view of Monroe to carry out various statistical analyses, as seen in DeCharms and/or Sackellares, because doing so would predictably provide additional useful data from the collected EEG signal.  
	Additionally, DeCharms in view of Monroe teaches claim 13 as discussed above, but fails to specifically teach that the pattern is processed for determining at least one Bereitschaftspotential (“BP”) (also known as a readiness potential or pre-motor potential) and that the stimulus is controlled based on the detected BP/readiness. Another reference, Einav, teaches a similar invention for assisting with motor training in which brainwaves are analyzed to determine readiness for the task prior to stimulation, including via detecting a BP (see Paras. [0031]-[0032], [0119], [0249], [0258], [0271], [0302]-[0304], [0389], and claim 18). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify DeCharms in view of Monroe and Sackellares above to measure readiness of the first and/or second subject based on brainwave analysis (i.e. measuring a BP or CNV) and to control stimulation based on detecting readiness, as taught by Einav, because doing so would advantageously allow the stimulation to be more optimally timed for when the subject is ready for the task/skill. Furthermore, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify DeCharms to stimulate the second subject to achieve brainwave readiness (i.e. to achieve the BP or CNV at the desired time) based on a detection of readiness in the first subject, since it would merely require the methodology already taught by DeCharms, but modified for a new type of brainwave pattern (i.e. readiness as represented by a BP or CNV), and triggering readiness in the second subject would be predictably advantageous because it would allow the second subject to be more ready for the skill/task.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over DeCharms in view of Monroe as applied to claim 13 above, and further in view of Einav.
	Regarding Claim 28, DeCharms in view of Monroe teaches claim 13 as discussed above, but fails to specifically teach that the pattern is processed for determining at least one Bereitschaftspotential (“BP”) (also known as a readiness potential or pre-motor potential) and that the stimulus is controlled based on the detected BP/readiness. Another reference, Einav, teaches a similar invention for assisting with motor training in which brainwaves are analyzed to determine readiness for the task prior to stimulation, including via detecting a BP (see Paras. [0031]-[0032], [0119], [0249], [0258], [0271], [0302]-[0304], [0389], and claim 18). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify DeCharms in view of Monroe and Sackellares above to measure readiness of the first and/or second subject based on brainwave analysis (i.e. measuring a BP or CNV) and to control stimulation based on detecting readiness, as taught by Einav, because doing so would advantageously allow the stimulation to be more optimally timed for when the subject is ready for the task/skill. Furthermore, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify DeCharms to stimulate the second subject to achieve brainwave readiness (i.e. to achieve the BP or CNV at the desired time) based on a detection of readiness in the first subject, since it would merely require the methodology already taught by DeCharms, but modified for a new type of brainwave pattern (i.e. readiness as represented by a BP or CNV), and triggering readiness in the second subject would be predictably advantageous because it would allow the second subject to be more ready for the skill/task.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cited in previous action(s):
Sabesan et al. ‘747: see Paras. 44, 64;
Connor ‘496: see title, abstract;
Raut ‘386: see Paras. 11, 67; claim 5;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792